Dismissed and Memorandum Opinion filed May 19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00868-CR

                           ASHLEY TRAN, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1410050

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to intoxication manslaughter. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for 15 years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court checked two boxes, certifying that this is not a plea-bargain case,
and the defendant has the right of appeal, and that this is a plea-bargain case, but
matters were raised by written motion filed and ruled on before trial, and not
withdrawn or waived, and the defendant has the right of appeal. See Tex. R. App.
P. 25.2(a)(2). The trial court’s certification is included in the record on appeal, but
is not supported by the record. See Tex. R. App. P. 25.2(d).

      Upon direction of this court, the trial court held a hearing to clarify
appellant’s right to appeal. At the hearing, the trial court determined that appellant
entered into a plea-bargain agreement with the State, and, has no right of appeal.
The record supports the trial court’s conclusion from the hearing. See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2